RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–9, 12 and 15 are pending.
Claims 10, 11, 13, 14 and 16 are canceled.
Claims 1–9, 12 and 15 are rejected.
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.

The Applicant argues that Berman (2007/0088789) in view of Bocharov et al. (2008/0140781) fail to teach the limitations of claims 1 and 15. In particular, the Applicant argues that Berman fails to teach the pre-defined time interval that is moving relative to the current time or the time of a certain event such that the subset of electronic messages is continually updated based on the pre-defined time interval. Remarks on 3/8/2021 at 6. The Applicant also appears to argue that the claimed “subset of electronic messages is continually updated” requires that the pre-defined moving time interval must add new electronic messages and remove old electronic messages that fall outside such time interval. Id.
The Examiner respectfully disagrees. Under broadest reasonable interpretation, the claim limitation “wherein the pre-defined time interval is defined relative to a current time or relative to a time of an event such that the subset of electronic messages is continually updated based on the pre-defined time interval” requires that there be a known time interval having a 

The Applicant further argues that the combination fail to teach that the claim limitation above fails to teach that the detection occur for messages that are directed to a single recipient. Remarks at 7. The Examiner respectfully disagrees; Bocharov identifies that the ability to filter messages with respect to sender can also be further differentiated in sender activity as measured “on per recipient basis.” This clearly suggests that spam filtration/detection can be enhanced if such detection is analyzed in terms of individual users. It would have been obvious to incorporate this teaching of spam filtration on a per recipient basis to Berman – as analyzing e-mail spam detection for machine learning purposes on a per recipient basis would most likely result in a much more granular and/or improved detection/filtering as applied to the spam detection ability of Berman.

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 9–12 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Berman (2007/0088789) in view of Bocharov et al. (2008/0140781).
Regarding claims 1 and 15, Berman teaches method/machine readable storage medium for processing a plurality of electronic messages, the method comprising:
Obtaining the plurality of electronic messages (Fig. 1, E-mail Server gets e-mails);
Selecting at least a subset of electronic messages of the plurality of electronic messages based on information related to a plurality of suspicious electronic message sender identifiers (Fig. 2, ¶¶31-39, sender of email message is identified for purposes of detecting SPAM);
Determining whether a number of electronic messages of the subset of electronic messages obtained within a pre-defined time interval exceeds a threshold (Fig. 2, ¶¶30-39, "mail 
Discarding the electronic messages of the subset of electronic messages if the number of electronic messages of the subset of electronic messages obtained within the pre-defined time interval exceeds the threshold (Fig. 2, ¶35, SPAM suspicion is raised; ¶¶3 and 5, SPAM messages can be blocked),
wherein the pre-defined time interval is defined relative to a current time or relative to a time of an event such that the subset of electronic messages is continually updated based on the pre-defined time interval (¶39, “per 5 minutes for the first day of every month” as well as “or even permanently”; spam detection as disclosed in Berman for a particular threshold is changed for the particular specified time; for example, a spam detection of a particular user sending a digital magazine to its subscribers is identified as not sending a spam as long as the messages sent per 5 minutes for the first day of every month is limited to 500 messages, and this detection is completed continuously for the particular user within that 5 minute window; in addition, the specified time period reads “a maximum of 500 email messages per 5 minutes for the first day of every month” which also appears to imply that on the first day of every month, no more than 500 email messages must be sent within a 5 minute window of the entire day which is akin to a moving average or a moving window).
However, Berman does not explicitly teach directed to a single recipient; directed to the single recipient and.
Bocharov from the same field of endeavor teaches directed to a single recipient; directed to the single recipient and (Figs. 7 and 8; ¶¶26; ¶55, ability to filter messages with respect to sender and variety of secondary information associated therewith is disclosed; the secondary filter can include information such as sender activity data as volume of the sender as measured per recipient).


Regarding claim 2, Berman and Bocharov teach the limitations of claim 1. Berman further teaches wherein the plurality of electronic messages are a plurality of e-mail messages (Fig. 1).

Regarding claim 3, Berman and Bocharov teach the limitations of claim 1. Berman further teaches wherein the method comprises delivering the electronic messages of the subset of electronic messages if the number of electronic messages of the subset of electronic messages obtained within the pre-defined time interval is at most the number defined by the threshold (Fig. 2; ¶35, "greater than a given threshold").

Regarding claim 9, Berman and Bocharov teach the limitations of claim 1. Berman further teaches wherein the method comprises delivering the electronic messages of the plurality of electronic messages that are omitted from the subset of electronic messages (Fig. 1; ¶¶26-27, email can be delivered as normal if it is not detected as SPAM).

Regarding claim 12, Berman and Bocharov teach the limitations of claim 1. Berman further teaches wherein the method is executed by an apparatus of an e-mail server, and/or wherein the subset of electronic messages are electronic messages of e-mail notification services, .

Claims 4, 6, 7, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Berman (2007/0088789) in view of Bocharov et al. (2008/0140781), and further in view of Lu et al. (2016/0072749).
Regarding claim 4, Berman and Bocharov teach the limitations of claim 1. However, the teachings do not explicitly teach wherein an electronic message of the plurality of electronic messages is omitted from the subset of electronic messages if a plurality of unsuspicious electronic message sender identifiers comprises a sender identifier of the electronic message.
Lu from the same field of endeavor teaches wherein an electronic message of the plurality of electronic messages is omitted from the subset of electronic messages if a plurality of unsuspicious electronic message sender identifiers comprises a sender identifier of the electronic message (¶5, whitelist of email addresses for purposes of spam/junk control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Lu to more effectively solve problems such as reducing e-mail SPAM by recognizing that messages sent from expected site/domain based on online activities is validated (¶7).

Regarding claim 6, Berman, Bocharov and Lu teach the limitations of claim 4.
Lu further teaches wherein the plurality of unsuspicious electronic message sender identifiers comprises a first subset of unsuspicious electronic message sender identifiers that is based on previously obtained electronic messages (¶5; ¶42, usage of "whitelists" for controlling undesired SPAM is disclosed), and
a second subset of unsuspicious electronic message sender identifiers that is based on a web browsing history of a user associated with the electronic message recipient (Figs. 3-5; ¶46, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Lu to more effectively solve problems such as reducing e-mail SPAM by recognizing that messages sent from expected site/domain based on online activities is validated (¶7).

Regarding claim 7, Berman, Bocharov and Lu teach the limitations of claim 6. Lu further teaches wherein the method further comprises obtaining information related to the web browsing history of the user associated with the electronic message recipient (Figs. 4 and 5; ¶¶48-50, user browsing history can be tracked for a particular client inbox), and
determining at least a part of the plurality of unsuspicious electronic message sender identifiers based on the information related to the web browsing history of the user associated with the electronic message recipient (Figs. 3-5; ¶46, a user's browsing history can be tracked; ¶48, a "rule-based criteria" during such tracked browsing history can enable features such as whitelisting a matched incoming email that has a particular domain, or sub-domain),
wherein the information related to the web browsing history are obtained from a web proxy server or from a web browser extension (¶46, browser plug-in).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Lu to more effectively solve problems such as reducing e-mail SPAM by recognizing that messages sent from expected site/domain based on online activities is validated (¶7).


wherein the whitelist is specific to said electronic message recipient (¶51, implementation of the whitelisting system based on user tracked activities can be limited in a "local (client-side)" implementation where a user's machine determines if email is SPAM based on its own full set of tracked websites for matching against detected emails).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Lu to more effectively solve problems such as reducing e-mail SPAM by recognizing that messages sent from expected site/domain based on online activities is validated (¶7).

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Berman (2007/0088789) in view of Bocharov et al. (2008/0140781), further in view of Lu et al. (2016/0072749), and further in view of Cai et al. (2006/0168033).
Regarding claim 5, Berman, Bocharov and Lu teach the limitations of claim 4. However, the combined teachings do not explicitly teach wherein the method comprises adding one of more electronic message sender identifiers of the subset of electronic messages to a plurality of unsuspicious electronic message sender identifiers if the number of electronic messages of the subset of electronic messages obtained within the pre-defined time interval is at most the number defined by the threshold.
Cai from the same field of endeavor teaches wherein the method comprises adding one of more electronic message sender identifiers of the subset of electronic messages to a plurality of unsuspicious electronic message sender identifiers if the number of electronic messages of the subset of electronic messages obtained within the pre-defined time interval is at most the number defined by the threshold (Figs. 2 and 3; Abstract, white list for purposes of SPAM 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Cai to more effectively reduce SPAM messages so that people are not inundated by message that are of no value, which can be up to 90% of all e-mail messages (¶11).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458               

/KEVIN T BATES/              Supervisory Patent Examiner, Art Unit 2458